 1

 2                                                          JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                WESTERN DIVISION
11

12 CONSTRUCTION LABORERS TRUST             Case No.: CV 19-2213-DMG (MAAx)
   FUNDS FOR SOUTHERN
13 CALIFORNIA ADMINISTRATIVE
   COMPANY, a Delaware limited liability
14 company,                                ORDER RE DISMISSAL OF ENTIRE
                                           ACTION [21]
15
                     Plaintiff,
16
          v.
17

18 J. G. CONCRETE, INC., a California
   corporation formerly known as
19 JOAQUIN GARCIA CONSTRUCTION,
   INC.
20

21                  Defendant.
22

23

24

25

26

27

28
1         Pursuant to the Notice of Settlement and Stipulation re Dismissal as to the Entire
2 Action with Prejudice by and between Plaintiff and Defendant, through their respective

3 attorneys of record, and good cause appearing therefor:

4         IT IS HEREBY ORDERED that this action is dismissed in its entirety with
5 prejudice in accordance with the terms of the settlement entered into between the Parties

6 with each party to bear its own costs and attorney’s fees. All scheduled dates and

7 deadlines are VACATED.

8

9    DATED: April 8, 2020
10                                        DOLLY M. GEE
                                          UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
